I respectfully dissent from the foregoing opinion based upon the majority's conclusion that appellee is entitled to recover only $70 for storage of the Honda in question, representing $7 per day for a period of ten days.
To begin with, I disagree with the outcome reached by the Twelfth District Court of Appeals in Doughman v. Long (1987), 42 Ohio App.3d 17,  536 N.E.2d 394.  The clear intent of the legislature in enacting R.C. 4513.61 was to protect the rights of a garage owner for towing and storage chages by giving the garage owner a lien on gthe abandoned vehicle that was towed at the request of a law enforcement official. Holding that a vehicle within the meaning of the statute simply does not comport with the legislative intent.  When a towing company receives a call from the police department to pick up a vehicle left on the side of a road, the towing company has no means of determining whether the vehicle was stolen and *Page 55 
abandoned, or just abandoned.  The two vehicles would appear indistinguishable to a two truck driver.  Yet by artificially distinguishing between the two situations, the towing company's rights are protected in the latter instance but not in the former. Under the Doughman outcome, a garage owner has not guarantees that he will ever be compensated for his efforts should a call come from the police to pick up and store a given vehicle.  This could not have been the outcome intended by the legislature.
Moreover, even if I were convinced that the Doughman court reached the right outcome, I would still disagree with my colleagues in the present case.  Specifically, under appellant's third assignment of error, based upon Quantum meruit, the majority decided that in addition to towing and mileage fees, appellee was entitled to recover $70 for storage of the Honda covering ten days of storage at $7 per day.  The majority reasoned that had appellant received proper, timely notice, it could have reclaimed the vehicle ten days after it was towed by appellee.
It strikes me as inconsistent to first hold that R.C. 4513.61
is inapplicable to the case at bar, and then to award appelle an amount based upon the equitable doctrine of quantum meruit that is clearly related to language in that statute.  Nevertheless, although appellant was not immediately notified of the discovery and location of the Honda when it was recovered on March 10, 1996, it is undisputed that appellant learned of its whereabouts on May 3, 1966.  Under these circumstances, appellant could have avoided a large portion of the storage charges by paying the fees when it first learned of the location of its collateral.  It chose not to do so.  Accordingly, if quantum meruit is to be applied to reimburse appelle for the reasonable value of the benefit conferred upon appellant, the only logical conclusion that can be reached is that appellee is entitled to recover all storage fees subsequent to May 30, 1966.  As of that date, there can be but one conclusion and that is that this formerly stolen/abandoned vehicle was once and for all abandoned.
Based upon the foregoing analysis, I would affird the judgment of the trial court.  Therefore, I respectfully dissent. *Page 56